Title: To George Washington from Major General Horatio Gates, 24 January 1778
From: Gates, Horatio
To: Washington, George



Sir
War Office [York, Pa.] January 24th 1778

By the enclosed Papers your Excellency will see the Designs of Congress in forming the Plan of an Irruption into Canada. Their political Motives for appointing the Officers to conduct the Expedition need not be mentioned, as your Excellency must be struck with the Propriety of the Measure. The Board have carefully avoided weakning the Army under your immediate Command, as they well know the Situation of it; but if you could spare Hazen’s Regiment or even that Part of it, which is composed of Canadians their Services would be exceedingly acceptable & should you think you can possibly do it, I am to request you will give Directions for their immediate March to Albany. Hartley’s Regt, it is hoped is replaced & a Number of N. Carolina & Virginia Troops equal to the No. of Hazen’s have this Day left this Place. Should your Excellency think any Steps are wanting or any Directions omitted, which may be necessary upon this important Enterprize, the Board will be happy on this, as well as every other Occasion, to recieve your Opinion & Advice. The Letter to the Marquis de Fayette is enclosed

for your Perusal & I am to request your Delivery of it with your Permission to him to leave his present Command in the Grand Army. I am, Sir, your Excelly’s &c.

H.G. Presdt B. War

